COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     James Earl Hogue v. Office of the Attorney General

Appellate case number: 01-18-00333-CV

Trial court case number: 2016-74265

Trial court:             311th District Court of Harris County

       Although the court reporter filed an info sheet stating that no reporter’s record was
taken, the clerk’s record has yet to be filed. Appellant, who is incarcerated in Wyoming,
has filed a statement of inability to pay costs on appeal. Upon due consideration of
appellant’s statement of inability to pay costs on appeal, the Clerk of this Court is
ORDERED to deem appellant indigent and allowed to proceed on appeal without advance
payment of costs.

       It is further ORDERED that the district clerk file the clerk’s record at no cost to
appellant within 30 days of the date of this order. Because appellant is proceeding pro se,
the district clerk is further ORDERED to mail a copy of the clerk’s record to appellant
within 30 days of the date of this order, at no cost to appellant, and shall further certify to
this Court the date that the record was mailed within 40 days of the date of this order.

       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually


Date: May 22, 2018